Citation Nr: 0625030	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a schedular rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to August 
1977, with prior active service totaling three years and four 
days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, granting the veteran's 
January 2003 claim for increase by assigning a single, 10 
percent schedular evaluation for bilateral intermittent 
tinnitus as of January 2002.  It is noted parenthetically 
that service connection for intermittent tinnitus was 
originally granted by RO action in April 1983, when a 0 
percent rating was assigned.  

Following entry of the veteran's notice of disagreement, the 
RO prepared and furnished to the veteran a statement of the 
case as to the issue of whether the rating decision of 
February 2003 and all subsequent rating actions were clearly 
and unmistakably erroneous in failing to grant separate, 10 
percent ratings for tinnitus of each ear.  Inasmuch as the 
February 2003 action is on direct appeal to the Board, and in 
the absence of any claim or development of the issue of clear 
and unmistakable error as to any final rating determination 
of the RO, matters relating to the existence of clear and 
unmistakable error in this case are not now within the 
Board's appellate jurisdiction and are not herein addressed.  
38 C.F.R. §§ 3.104, 3.105(a) (2005).


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  




CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002), (2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO, 
while granting a single, 10 percent rating for intermittent 
tinnitus in February 2003, also denied entitlement to a 
schedular rating in excess of 10 percent under Diagnostic 
Code (DC) 6260, given that there is no provision in governing 
law or regulation for the assignment of a separate, 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet.App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis 



upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The U. S. Court 
of Appeals for Veterans Claims has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet.App. 143, 149 (2001); Manning v. Principi, 
16 Vet.App. 534, 542-543 (2002). 

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As noted above, the veteran is already 
receiving the maximum schedular rating available for tinnitus 
under the applicable rating criteria and, regardless of 
whether the veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change. 

As there is no reasonable possibility that any notice or 
assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet.App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim). 




ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


